UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ecember 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-54349 ACROBOO, INC. (Exact name of registrant as specified in its charter) 27-3074682 (I.R.S. Employer Identification No.) 3000 Bayport Drive Suite 250 Tampa, FL 33607 (Address of principal executive offices, including zip code.) (813) 637-6900 (Registrant’s, telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of December 31, 2013, the registrant had 1,624,732 shares of its common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as at December 31, 2013 and September 30, 2013 3 Statements of Operations for the three months ended December 31, 2013 and December 31, 2012 and from Inception (June 14, 2010) to December 31, 2013 4 Statements of Changes in Stockholders’ Equity for the period from Inception (June 14, 2010) to December 31, 2013 5 Statements of Cash Flows for the three months ended December 31, 2013 and December 31, 2012 and from Inception (June 14, 2010) to December 31, 2013 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4. Controls and Procedures. 21 PART IIOTHER INFORMATION Item1A. Risk Factors. 22 Item 6. Exhibits. 22 Signatures 23 Exhibit Index 24 -2- Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. ACROBOO, INC. (A Development Stage Company) Balance Sheets December 31, (Unaudited) September 30, (Audited) Assets Current assets: Cash and equivalents $ $ Total current assets Total assets Liabilities and Stockholders’ Deficit Current liabilities: Payable to related party Total current liabilities Total liabilities Stockholders’ deficit: Common stock, $.001 par value; 75,000,000 shares authorized; 1,624,732 shares issued and outstanding at December 31, 2013 and September 30, 2012 1,625 Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders’ equity ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the financial statements. F-1 -3- Table of Contents ACROBOO, INC. (A Development Stage Company) Statements of Operations (Unaudited) For the three months ended December 31, For the three months ended December 31, Inception (June 14, 2010) to December 31, Revenue $
